      Case 1:18-cv-00040-DMT-CSM Document 34 Filed 04/23/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,             )
                                      )
               Plaintiff,             )       ORDER GRANTING MOTION FOR
                                      )       ENLARGEMENT OF DISCOVERY PERIOD
       vs.                            )       AND RELATED DEADLINES
                                      )
Bruce E. Johnson, et al.,             )       Case No. 1:18-cv-040
                                      )
               Defendants.            )


       On April 21, 2020, the United States filed a Third Motion for Enlargement of Discovery

Period and Related Deadlines. It seeks to extend the pretrial deadlines by 122 days to afford the

parties more time to complete discovery. It advises that it has not yet received all of the documents

responsive to its requests for production. It further advises that counsel for defendants Bruce and

Elizabeth Johnson consents to its motion.

       For good cause shown, and there being no objection from the Johnsons, the court GRANTS

the United States’ motion (Doc. No. 33) and amends the pretrial deadlines as follows:

       1.      The parties shall have until August 31, 2020, to complete fact discovery and file

               discovery motions.

       2.      The parties shall provide the names of expert witnesses and complete reports under

               Rule 26(a)(2) as follows:

               a.      Plaintiff by September 28, 2020; and

               b.      Defendants by October 30, 2020.

               (Reports to be served on other parties, but not filed with the court.)

       3.      The parties shall have until November 27, 2020, to file other dispositive motions.


                                                 1
      Case 1:18-cv-00040-DMT-CSM Document 34 Filed 04/23/20 Page 2 of 2



        The final pretrial conference set for October 13, 2020, shall be rescheduled for April 14,

2021, at 2:00 p.m. before the magistrate judge by telephone. To participate in the conference, the

parties should dial (877) 810-9415 and enter access code 8992581. Two (2) days prior the final

pretrial conference, counsel shall e-mail the following documents to ndd_J-Miller@ndd.uscourts.gov

in “Word” or “PDF” format: (1) an exhibit list for each party; a witness list for each party; and (3)

expert reports.

        The jury trial scheduled for October 27, 2020, shall be rescheduled for April 26, 2021, at

9:00 a.m. before Judge Traynor at the federal courthouse in Bismarck (courtroom #1). A four (4)

day trial is anticipated.

        IT IS SO ORDERED.

        Dated this 23rd day of April, 2020.

                                              /s/ Charles S. Miller, Jr.
                                              Charles S. Miller, Jr., Magistrate Judge
                                              United States District Court




                                                 2
